t c memo united_states tax_court kle manjaro petitioner v commissioner of internal revenue respondent docket no 26386-08l filed date kle manjaro pro_se alicia e elliott for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action sent to petitioner with respect to a levy to collect unpaid taxes for and petitioner has failed to raise any bona_fide issue about his underlying liabilities or to identify any abuse_of_discretion by the appeals_office therefore the issue for decision is whether a penalty should be imposed under sec_6673 on the grounds that petitioner’s arguments are frivolous and that the proceeding was commenced and maintained primarily for delay all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in arizona at the time that he filed his petition petitioner filed federal_income_tax returns for and reporting taxable_income and balances owing after withholding credits that were insufficient to pay the reported income taxes the reported amounts were duly assessed along with interest and penalties petitioner failed to file a federal_income_tax return for or on date the internal_revenue_service sent petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner requested a hearing under sec_6330 asserting that he disagreed with the amount of tax due on date the appeals_office sent a letter to petitioner scheduling a hearing and requesting that petitioner provide documentation including a completed form 433-a collection information statement for wage earners and self- employed individuals a signed federal_income_tax return for and a completed form_w-4 employee’s withholding allowance certificate petitioner did not provide the requested documents he did not identify any specific disagreement with the underlying liabilities and he did not offer any collection alternatives he did not accept an offer of a face-to-face hearing he indicated that he was unemployed and suggested financial hardship after a telephone hearing the appeals settlement officer reviewed transcripts of petitioner’s account and verified that legal and procedural requirements had been met the appeals_office therefore determined that the proposed levy was appropriate in the petition filed date petitioner indicated his belief that he did not owe the assessed amounts and that he desired to file amended returns based on irs code the petition also claimed financial hardship by notice served date the case was set for trial on date attached to the notice was the court’s standing_pretrial_order petitioner did not file the pretrial memorandum specified by the standing_pretrial_order but he did enter into a stipulation as required by that order and rule opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer’s property sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of a sec_6330 hearing and if dissatisfied with judicial review of the administrative determination sec_6330 specifies the issues that the taxpayer may raise at the hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 sec_6330 provides that the determination of the settlement officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary petitioner filed this action under sec_6330 seeking judicial review of the notice_of_determination when the case was called from the calendar for trial petitioner sought a continuance which was denied he began his testimony by reading a statement as follows i do not believe that i owe taxes on my wages because article i section clause of the u s constitution which has never been repealed prevents direct taxes without apportionment on natural persons born within the states the court interrupted petitioner’s prepared statement to admonish him that he was risking a penalty under sec_6673 because he was making frivolous arguments the argument that wages are exempt from taxation has been described as beyond frivolous and frivolous squared see eg 170_f3d_691 7th cir over years ago the court_of_appeals for the ninth circuit to which our decision in this case is appealable observed that we hardly need comment on the patent absurdity and frivolity of such a proposition that direct nonapportioned income taxes are unconstitutional 885_f2d_547 9th cir petitioner then attempted to raise procedural questions and statutory arguments--a common dilatory tactic employed by tax defiers see eg huntress v commissioner tcmemo_2009_ regarding the laundry list of objections frequently invoked in sec_6330 cases petitioner however had stipulated that the settlement officer verified that all legal and administrative procedures were followed at no time did petitioner raise any bona_fide issues specified in sec_6330 so far as the record reflects petitioner filed valid returns for the years subject_to the collection action in question the assessments were based on the returns that he filed he became noncompliant with the filing_requirements when he failed to file a federal_income_tax return for and he also failed to file a return for his failure_to_file those returns or to provide the financial information requested by the appeals officer precluded consideration of collection alternatives see eg huntress v commissioner supra as a result he has forgone the opportunity to present arguments based on his alleged financial hardship the record does not clearly reflect when petitioner decided to pursue frivolous arguments but he did so at trial after his request for a continuance was denied at that time the case had been pending for over a year and it had been set for trial for over months no further delays were justified sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure we have decided not to impose a penalty in this case but petitioner is warned that a penalty may be imposed if he pursues a similar course in the future see 115_tc_576 in view of the foregoing decision will be entered for respondent
